Citation Nr: 0014136	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  98-13 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
secondary to exposure to herbicide agents, including Agent 
Orange.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision denied service 
connection for peripheral neuropathy, secondary to exposure 
to herbicide agents, including Agent Orange. 

In December 1999, a hearing was held before George R. Senyk, 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The Board previously denied the appellant's claim for service 
connection for left upper extremity neuropathy on a direct 
basis and as secondary to exposure to Agent Orange in a March 
1996 decision.  The Board, however, finds it necessary to 
readjudicate the appellant's claim on a de novo basis.  The 
claim is no longer limited in scope to the left upper 
extremity.  Furthermore, since the Board's prior decision in 
March 1996, the regulations relating to service connection 
for veterans exposed to Agent Orange were revised, effective 
November 25, 1996, to include acute and subacute peripheral 
neuropathy.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (1996), 
[61 Fed.Reg. 57586-89 (Nov. 7, 1996)]; See Spencer v. Brown, 
4 Vet. App. 283, 289 (1993) (holding that "section 7104(b) 
does not preclude de novo adjudication of a claim, on 
essentially the same facts as a previously denied claim, 
where an intervening change in law or regulation has created 
a new basis of entitlement to a benefit."), aff'd, 17 F.3d 
368 (Fed. Cir. 1994), cert denied, 513 U.S. 810 (1994); 
McCartt v. West, 12 Vet. App. 164, 166 (1999)(noting Court's 
approval of de novo adjudication of claim for service 
connection for residuals of exposure to Agent Orange).



FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran currently has diagnoses of mild right upper 
extremity tremor and mild left ulnar sensory neuropathy.

3.  There is medical evidence suggesting a link between the 
appellant's current mild right upper extremity tremor and 
mild left ulnar sensory neuropathy and his alleged exposure 
to Agent Orange.

4.  The veteran has presented a plausible claim for service 
connection for peripheral neuropathy, secondary to exposure 
to herbicide agents, including Agent Orange.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy, secondary to exposure to herbicide agents, 
including Agent Orange, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this appeal 
is whether the appellant has presented evidence that the 
claim is well grounded or plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In establishing a well-grounded claim, the second and third 
Epps and Caluza elements (incurrence and nexus evidence) can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's service personnel records reveal that he served 
in the Republic of Vietnam during the Vietnam era.  
Therefore, if any of the diseases listed in 38 C.F.R. 
§ 3.309(e) become manifest after separation from service, 
within the applicable presumptive period for such disease, 
the veteran is presumed to have been exposed to a herbicide 
agent and the disease may be service-connected provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e) (1999).

Medical evidence has been presented or secured indicating 
that the veteran currently has peripheral neuropathy.  
Specifically, the record reveals diagnoses of mild right 
upper extremity tremor and mild left ulnar sensory 
neuropathy.  These conditions are not entitled to a 
presumption of service connection under 38 C.F.R. § 3.309(e).  
Section 3.309(e) provides for a presumption only for acute 
and subacute peripheral neuropathy, defined as "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and which resolved within two 
years of the date of onset."  See 38 C.F.R. § 3.309(e) 
(1999). 

That leaves, as the only remaining question as to well 
groundedness, whether the veteran has submitted sufficient 
evidence to make out a plausible showing of entitlement to 
service connection for peripheral neuropathy on a direct 
basis.   Combee v. Brown, 34 F.3d at 1040.  In making this 
threshold determination, a presumption of credibility 
attaches to the evidence in support of the veteran's claim.  
See Savage v. Gober, 10 Vet. App. at 496 (for threshold 
determination of well groundedness, evidence in support of 
claim is presumed credible and is not subject to weighing).

After reviewing the medical opinions submitted herein, the 
Board concludes that the veteran's claim for service 
connection for peripheral neuropathy is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  An opinion from 
G. Clem, M.D., dated in July 1992, noted that there is "a 
definite distinct possibility that there is a cause and 
effect relationship in regards to some of these present 
neurological deficits."  A medical treatment report, dated 
in March 1995, revealed findings of essential tremor "perhaps 
[secondary] to Agent Orange Exposure."  A November 1997 
opinion letter from C. Gorman, M.D., indicated that "[i]t is 
possible that there is a causal relationship between Agent 
Orange and the [veteran's] current neurologic problem."  
Viewing these medical opinions in a light most favorable to 
the appellant, the Board concludes that the appellant's claim 
is plausible, and hence well grounded.  


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy, secondary to exposure to herbicide agents, 
including Agent Orange, is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
peripheral neuropathy, secondary to exposure to herbicide 
agents, including Agent Orange, is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In support of his claim, the veteran has submitted medical 
opinions from Drs. G. Clem and C. Gorman.  Specifically, Dr. 
Clem's July 1992 opinion noted that there is "a definite 
distinct possibility that there is a cause and effect 
relationship in regards to some of these present neurological 
deficits."  An opinion letter from Dr. Gorman, dated in 
November 1997 notes that "[i]t is possible that there is a 
causal relationship between Agent Orange and the [veteran's] 
current neurologic problem."  In addition, a medical 
treatment report, dated in March 1995, revealed findings of 
essential tremor "perhaps [secondary] to Agent Orange 
Exposure."

The regulations relating to service connection for veterans 
exposed to Agent Orange were revised effective November 25, 
1996, to include acute and subacute peripheral neuropathy.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (1996), [61 Fed.Reg. 
57586-89 (Nov. 7, 1996)].  "The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset." 38 C.F.R. § 3.309, Note 2 (1999).

Prior to enacting the above regulation, the Secretary published a 
Notice entitled "Diseases Not Associated With Exposure to 
Certain Herbicide Agents."  61 Fed.Reg. 41442-49 (Aug. 8, 1996).  
The information contained in this notice is a result of an 
agreement entered into with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the Vietnam 
era and each disease suspected to be associated with such 
exposure.  NAS issued its initial report, entitled ``Veterans and 
Agent Orange: Health Effects of Herbicides Used in Vietnam,'' on 
July 27, 1993, and a second report, entitled ``Veterans and Agent 
Orange:  Update 1996,'' on March 14, 1996.  The following 
information concerning peripheral neuropathy is relevant to this 
case:

Chronic peripheral nervous system 
disorders (chronic peripheral neuropathy) 
can be induced by many common medical and 
environmental disorders unrelated to 
herbicide exposure, such as alcoholism, 
diabetes, and exposure to other toxic 
chemicals.  NAS, in its 1993 report, 
stated that many case reports suggested 
that acute or subacute (transient) 
peripheral neuropathy can develop with 
exposure to dioxin but that the most 
rigorously conducted studies argued 
against a relationship between dioxin or 
herbicides and chronic peripheral 
neuropathy.  NAS's first report stated 
that, as a group, the studies on 
peripheral neuropathy suffered from 
various methodological defects, such as 
not applying consistent methods to define 
a comparison group, determine exposure, 
evaluate clinical deficits, use standard 
definitions of peripheral neuropathy, or 
eliminate confounding variables.  
Occupational studies that did not have 
those methodological problems showed no 
difference in the incidence of peripheral 
neuropathy for workers exposed to 
herbicides and workers not so exposed.  
(See 59 FR 343 for study citations.)

NAS, in its 1996 report, assigned acute 
and subacute peripheral neuropathy to the 
category labeled limited/suggestive 
evidence of an association with herbicide 
exposure, which it defined as meaning 
there is evidence suggestive of an 
association between herbicide exposure 
and a particular health outcome, but that 
evidence is limited because chance, bias, 
and confounding could not be ruled out 
with confidence. NAS continued to assign 
chronic peripheral neuropathy to the 
category labeled inadequate/insufficient 
evidence to determine whether an 
association exists. . . . Environmental 
studies and case reports suggest that the 
development of peripheral neuropathy can 
follow high levels of exposure to 
herbicides, and that peripheral 
neuropathy associated with herbicide 
exposure will manifest very soon after 
exposure. . . . Although the Secretary 
has found a positive association between 
herbicide exposure and acute and subacute 
peripheral neuropathy, considering all of 
the evidence, he has found that the 
credible evidence against an association 
between chronic nervous system disorders 
and herbicide exposure outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.

In February 1999, NAS issued a third report, entitled 
"Veterans and Agent Orange: Update 1998" (Update 1998).  
The focus of this updated review was on new scientific 
studies published since the release of Update 1996 and 
updates of scientific studies previously reviewed.  In Update 
1998, NAS stated that no new information had appeared since 
Update 1996 to alter its previous conclusions on chronic 
persistent peripheral neuropathy.  Where peripheral 
neuropathy is due to a toxic exposure (such as to 
herbicides), it is characterized by acute onset and 
subsequent resolution of the neuropathy after exposure to the 
toxin is terminated.  It would not be expected to appear for 
the first time many years after exposure. Although the 
Secretary has previously found a positive association between 
herbicide exposure and such acute and subacute (transient) 
peripheral neuropathy, considering all of the evidence, he 
has found that the credible evidence against an association 
between chronic nervous system disorders and herbicide 
exposure outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  See Federal Register: November 
2, 1999 (Volume 64, Number 211, pages 59232 - 59243).

The veteran's discharge examination in February 1970 and his 
VA general physical examination in November 1981 were silent 
as to any complaints relating to, or diagnoses of, peripheral 
neuropathy.  The August 1993 opinion of a VA Environmental 
Physician concluded that the veteran's diagnoses of right 
upper extremity tremor and mild left ulnar sensory neuropathy 
are not suggestive of Agent Orange toxicity.  An assessment 
and plan statement, dated in March 1993, noted the etiology 
of the veteran's left ulnar neuropathy as "chronic pressure 
damage in the sulcus region - April of 1992 during a driving 
trip."  The veteran's VA skin examination in March 1993, 
noted his narrative history of paresthesia of the left hand 
following a long drive in April 1992. 

The United States Court of Appeal for Veterans Claims (Court) 
has held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination. Halstead v. Derwinski, 
3 Vet. App. 213 (1992).  Given the conflicting evidence 
outlined above, the Board concludes that development of 
medical evaluation is necessary for an informed decision in 
this matter.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the appellant to 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers who have treated 
him for peripheral neuropathy.  The RO 
should obtain copies of all treatment 
records identified by the appellant which 
were not previously secured.  

2.  The RO should then arrange for a VA 
examination by a neurologist to determine 
the nature and etiology of any peripheral 
nerve disorder the veteran may have.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
evaluation.  Any tests or studies deemed 
necessary should be conducted.  Based on 
the examination and a review of the 
records, the examiner should offer an 
opinion on the following:

Does the veteran have a peripheral 
nerve disorder which is at least as 
likely as not the result of exposure 
to Agent Orange?  

The rationale for the opinion expressed 
must be provided. 

3.  The RO should ensure that all of the 
foregoing development is completed.  If it 
is not, appropriate corrective action must 
be implemented.  Specific attention is 
directed to the examination/ evaluation 
report.  If the requested report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action. 

4.  The RO should then readjudicate the 
appellant's claim for service connection 
for peripheral neuropathy, secondary to 
exposure to herbicide agents, including 
Agent Orange.
If the claim remains denied, the appellant and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case and given the opportunity 
to respond.

The case should then be returned to the Board for further 
appellate consideration.  The appellant needs to take no 
action until he is notified.  The purpose of this REMAND is 
to obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the appellant should consider 
obtaining follow-up opinions from G. Clem, M.D., and C. 
Gorman, M.D., which include supporting clinical data and 
rationale for the opinions they have expressed regarding his 
peripheral neuropathy.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



